Citation Nr: 0841918	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to March 
1998.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the VA 
Regional Office in Hartford, Connecticut.  

The veteran failed to appear for a requested videoconference 
hearing before the Board in November 2008.  The hearing 
notice was not returned as undeliverable, and no further 
communication was received from the veteran regarding the 
hearing request or his failure to appear.  Thus, the hearing 
request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed sarcoidosis as the 
result of performing welding duties while serving in the 
Navy.  Board review of the claims file reveals that further 
development on this matter is warranted.  Specifically, the 
Board finds that a VA medical opinion addressing the etiology 
of this disorder should be obtained.  

Service personnel records indicate that the veteran was 
stationed at a naval submarine support facility and worked as 
a hull technician, while in service.  

Historically, a diagnosis of sarcoidosis was first noted on 
an August 2000 private radiological consult report.  Here, 
the examining physician concluded that the veteran had mildly 
enlarged mediastinal nodes in the subcarinal region, and that 
diagnostic possibilities included sarcoidosis.  Subsequent 
medical evidence in this case related to the veteran's 
sarcoidosis claim consists of post-service private and VA 
treatment records and VA examinations.  

Notably, in a June 2001 treatment record, a private physician 
raised the possibility that the veteran suffered from 
berylliosis, as well as sarcoidosis.  A January 2008 VA 
examiner diagnosed the veteran with sarcoidosis and 
recommended a blood test to rule out chronic beryllium 
disease.  The veteran was afforded a blood test in April 
2008, which resulted in negative findings for beryllium.  A 
VA medical opinion was proffered in August 2008, which 
addressed whether or not the veteran currently suffered from 
sarcoidosis as opposed to chronic beryllium disease, and 
whether or not a diagnosis of sarcoidosis made within one 
year of discharge from service could be presumed to be work-
related.  Here, the examiner ruled out the possibility of a 
diagnosis of chronic beryllium disease, and opined that the 
veteran's current sarcoidosis was less likely to have been 
diagnosed or treated within one year of discharge from 
service.  However, the examiner failed to provide an opinion 
as to whether sarcoidosis could otherwise be related to his 
period of military service.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Hence, the Board finds it necessary to obtain a medical 
opinion to address the general nature and etiology of the 
veteran's current sarcoidosis.  Accordingly, the case is 
REMANDED for the following action:

1.   The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his sarcoidosis.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran not already on file.  

2.  Thereafter, RO should arrange for the 
August 2008 VA examiner (if available, or 
a similarly qualified physician, if not) 
to provide an opinion as to whether it is 
as least as likely as not (50 percent 
probability or greater) that the veteran's 
currently diagnosed sarcoidosis had its 
onset in or is otherwise related to 
military service.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examiner should provide detailed 
rationale, with specific references to the 
record, for any opinions provided.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




